DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action for application Serial No. 16/541,739.  Claims 1-17 and 19-21 have been examined and fully considered. 
Claims 1-2, 4-5, 10-12, 14-17, and 19-20 are currently amended. 
Claim 18 has been cancelled without prejudice. 
Claim 21 has been added.
Claims 1-17 and 19-21 are pending in Instant Application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/27/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/06/2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 10-12, 14-17, and 19-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kennedy et al . (US 2019/0050000).
	In this regard, the applicant’s remarks where the amendments overcomes the Claim Objections  and 35 U.S.C. § 112 rejections raised in the previous action; therefore the Claim Objections  and 35 U.S.C. § 112 rejections are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1-7, 10-13, 15-17, and 19-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2019/0384303; previously recorded), Kennedy et al. (US 2019/0050000) and Julian et al. (US 2019/0025853).
Regarding claim 1, Muller discloses an autonomous vehicle (see at least Para. [0022], “autonomous vehicle 138 (alternatively referred to herein as "vehicle 138" or "autonomous vehicle 138”), comprising: 
	one or more processors (see at least Para. [0114], “Controller(s) 636, which may include one or more system on chips (SoCs) 604 (FIG. 6C) and/or GPU(s), may provide signals (e.g., representative of commands) to one or more components and/or systems of the vehicle 138”); and 
	one or more non-transitory computer-readable media (see at least Para. [0221], “The computer-storage media may include both volatile and nonvolatile media and/or removable and nonremovable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, and/or other data types. For example, the memory 704 may store computer-readable instructions (e.g., that represent a program(s) and/or a program element(s), such as an operating system. Computer-storage media may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which may be used to store the desired information and which may be accessed by computing device 700”) that store: 
	a machine-learned motion planning model (see at least Para. [0027], “one or more machine learning models 108”) configured to receive sensor data (see at least Para. [0027], “receiving one or more inputs 102 and generating one or more outputs 110. The input(s) 102 may include image data, such as image data generated by one or more cameras of an autonomous vehicle (e.g., vehicle 138, as described herein), in addition to, in some embodiments, sensor data 106 (e.g., LID AR data from one or more LID AR sensors, RADAR data from one or more RADAR sensors”) and map data (see at least Para. [0036], “the inputs 102 may include other data types, such as map data. The map data may be used by the machine learning model(s) 108 to generate the outputs 110, such as the vehicle state 116 and/or the trajectory 112”) associated with an environment external to an autonomous vehicle (see at least Para. [0028], “The input(s) 102 may include the image data 104, the sensor data 106, and/or other data types (e.g., map data). The image data 104 may include data representative of images of a field of view of one or more cameras of the vehicle”) and process the sensor data and the map data to generate a target trajectory for the autonomous vehicle (see at least Para. [0027], “The machine learning model(s) 108 may be trained to generate trajectory data 112 (e.g., one or more trajectory points in 2D or 3D world space), a vehicle orientation 114 (e.g., with respect to one or more features of the environment”), the machine-learned motion planning model (see at least Para. [0016], “FIGS. 5A-5C are flow diagrams showing methods for training a machine learning model(s) to generate path planning information”; and Para. [0027], “one or more machine learning models 108”) configured to: 
	receive the sensor data and the map data (see at least Para. [0129], “a first bus 602 may be used for collision avoidance functionality and a second bus 602 may be used for actuation control. In any example, each bus 602 may communicate with any of the components of the vehicle 138, and two or more busses 602 may communicate with the same components. In some examples, each SoC 604, each controller 636, and/or each computer within the vehicle may have access to the same input data (e.g., inputs from sensors of the vehicle 138), and may be connected to a common bus, such the CAN bus” ***Examiner notes that one of ordinary skilled in the art will know that the backbone network (i.e., CAN bus) is any communication network that is within the vehicle) and …; and 
	instructions that, are executable [[ed]] by the one or more processors [[,]] to cause the one or more processors to perform operations (see at least Para. [0078], “a computing process that may be performed using any combination of hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions”), the operations comprising: 
	obtaining the sensor data (see at least Para. [0155], “The neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained (e.g. from another subsystem), inertial measurement unit (IMU) sensor 666 output that correlates with the vehicle 138 orientation, distance, 3D location estimates of the object obtained from the neural network and/or other sensors (e.g., LIDAR sensor(s) 664 or RADAR sensor(s) 660)”) and the map data (see at least Para. [0131], “For example, the SoC(s) 604 may be combined in a system (e.g., the system of the vehicle 138) with an HD map 622 which may obtain map refreshes and/or updates via a network interface 624 from one or more servers (e.g., server(s) 678 of FIG. 6D)”); and 
	processing the sensor data (see at least Para. [0027], “At a high level, the process 100 may include one or more machine learning models 108 receiving one or more inputs 102 and generating one or more outputs 110. The input(s) 102 may include image data, such as image data generated by one or more cameras of an autonomous vehicle (e.g., vehicle 138, as described herein), in addition to, in some embodiments, sensor data 106 (e.g., LIDAR data from one or more LID AR sensors, RADAR data from one or more RADAR sensors”) and the map data with the machine-learned motion planning model (see at least Para. [0028], “The input(s) 102 may include the image data 104, the sensor data 106, and/or other data types (e.g., map data)”) to receive the target trajectory as an output of the machine-learned motion planning model (see at least Para. [0027], “The machine learning model(s) 108 may be trained to generate trajectory data 112 (e.g., one or more trajectory points in 2D or 3D world space), a vehicle orientation 114 (e.g., with respect to one or more features of the environment, such as lane markings, a lane, a road boundary, etc.), and/or a vehicle state 116 (e.g., with respect to a vehicle maneuver, such as a lane change, a tum, a lane split, etc.). These output(s) 110 may be used by control component(s) 118 of an autonomous vehicle (e.g., controller(s) 636, ADAS system 638, SOC(s) 604, and/or other components of the autonomous vehicle 138) to aid the vehicle in navigating (e.g., path planning) an environment”). 
	Muller does not explicitly teach
	…to generate a cost volume including data indicative of a plurality of costs associated with a plurality of locations in the environment external to of the autonomous vehicle that the autonomous vehicle may occupy within a planning horizon, select a target trajectory for the autonomous vehicle from a plurality of potential trajectories based on a comparison of the plurality of potential trajectories to the cost volume…
	However, in the same field of endeavor, Kennedy teaches 
	…to generate a cost volume including data indicative of a plurality of costs associated with a plurality of locations  in the environment external to of the autonomous vehicle that the autonomous vehicle may occupy within a planning horizon (see at least Para. [0048], “costs are associated with the identified regions for the purposes of optimizing a motion plan. The cost value assigned to an identified region may be indicative of a level of risk associated with travel through a 3D portion of the physical environment corresponding to the identified region of the received image. In some embodiments, a “region” map (e.g., region map 506 or 706) may also be referred to herein as a “cost function” map. For example, the regions 508 and 708 of cost function maps 506 and 706 (respectively) would be associated with a high cost while the regions 510 and 710 would be associated with a low cost” ***Examiner notes that the Kennedy reference is brought in teach “cost function” associated with regions within a planning horizon***)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller by combining …to generate a cost volume including data indicative of a plurality of costs associated with a plurality of locations  in the environment external to of the autonomous vehicle that the autonomous vehicle may occupy within a planning horizon… as taught by Kennedy. One would be motivated to make this modification in order to convey that estimates can then be used to generate 3D models of the physical environment through which a 3D trajectory (i.e., path of motion) can be planned that satisfies certain objectives while avoiding obstacles (see at least Para.[0022]).
	Neither Muller nor Kennedy explicitly teach
	 …select a target trajectory for the autonomous vehicle from a plurality of potential trajectories based on a comparison of the plurality of potential trajectories to the cost volume…
	However, in the same field of endeavor, Julian teaches
	…select a target trajectory for the autonomous vehicle from a plurality of potential trajectories based on a comparison of the plurality of potential trajectories to the cost volume (see at least Para. [0083], “the training of an AI engine in accordance with certain aspects of the present disclosure may include selecting one of the predicted paths of travel. For example, the path that is closest to the actual path of travel may be selected according to an objective cost function. A prediction error may be determined between the selected path and the determined actual path” and Para. [0084], “a system in accordance with the present disclosure may generate a number, K, of desired paths of travel as a function of the current state . In this case , the system may select a subsample of the predicted paths of travel to compare against the K desired paths of travel. The system may then select one path of travel according to an objective cost function. The subsample, K , of desired paths of travel may include all of the paths, M, that were predicted based on a crowd-sourcing method”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller in view of Kennedy by combining …select a target trajectory for the autonomous vehicle from a plurality of potential trajectories based on a comparison of the plurality of potential trajectories to the cost volume… as taught by Julian. One would be motivated to make this modification in order for machine learning methods may require large amounts of labeled training data. For path prediction, obtaining labels for safe and / or appropriate paths of travel for a given situation may be cumbersome or expensive. In addition, the dynamics and variability of real-world driving scenarios may limit the time horizon to which a path may be predicted within a desired accuracy (see at least Para. [0031]).
Regarding claim 2, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 1. Muller further teaches wherein the machine- learned motion planning model comprises one or more first convolutional network layers (see at least Para. [0056], “The image data 104 may be input into a convolutional layer(s) 122 of the CNN 108A (e.g., convolutional layer 122A). The convolutional stream 120 may include any number of layers 122, such as the layers 122A-122C”) that are configured to: 
	generate one or more intermediate representations associated with at least one of an object detection (see at least Para. [0142], “The DLA(s) may quickly and efficiently execute neural networks, especially CNNs, on processed or unprocessed data for any of a variety of functions, including, for example and without limitation: a CNN for object identification and detection using data from camera sensors; a CNN for distance estimation using data from camera sensors; a CNN for emergency vehicle detection and identification and detection using data from microphones; a CNN for facial recognition and vehicle owner identification using data from camera sensors”) or an objection prediction (see at least Para. [0031) based at least in part on the sensor data  and the map data (see at least  Para.  [0037], “The map data, in some examples, may include a screenshot or an image (or data representative thereof) that depicts a current lane of the vehicle, a destination lane of the vehicle, the vehicle itself, and/or a representation of the path for the vehicle to take through the lane change”).
Regarding claim 3, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 2. Muller further teaches  wherein: the one or more intermediate representations include one or more bounding boxes associated with the object detection and one or more motion predictions associated with the object prediction (see at least Para. [0155], “Therefore, only the most confident detections should be considered as triggers for AEB. The DLA may run a neural network for regressing the confidence value. The neural network may take as its input at least some subset of parameters, such as bounding box dimensions, ground plane estimate obtained (e.g. from another subsystem), inertial measurement unit (IMU) sensor 666 output that correlates with the vehicle 138 orientation, distance, 3D location estimates of the object obtained from the neural network and/or other sensors (e.g., LIDAR sensor(s) 664 or RADAR sensor(s) 660), among others”).  
Regarding claim 4, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 3. Muller wherein the machine- learned motion planning model comprises one or more second convolutional network layers (see at least Para. [0071], “The CNN 108B may include one or more fully connected layers 150. The fully connected layer(s) 150 may receive the output of the convolutional stream(s) 148, or there may be one or more layers between the output of the convolutional stream(s) 148 and the fully connected layer(s) 150, depending on the embodiment. The fully connected layer(s) 150 may also be referred to herein as the output layer(s) of the CNN 108B, and generate the outputs 110”; and Para. [0141], “The accelerator(s) 614 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.)”), however, Muller does not explicitly teaches that are configured to: 
	generate the cost volume based at least in part on the sensor data and the map data.
	However, in the same field of endeavor, Kennedy teaches
	 generate the cost volume based at least in part on the sensor data (see at least Para. [0060], “The costs values associated with the regions 1064a - b and 1066a - b may be factored into a motion planning process by an autonomous navigation system along with one or more other motion planning objectives. In other words, the image space motion planning objective to avoid contact or overlap between the identified region 1064a-b and the projection 1068a-b may only represent one objective that is then factored against other motion planning objectives, such as tracking an object in the physical environment, avoiding obstacles (e.g., detected by other means such as proximity sensors )”) and the map data (see at least Para. [0048], “The cost value assigned to an identified region may be indicative of a level of risk associated with travel through a 3D portion of the physical environment corresponding to the identified region of the received image . In some embodiments, a “region” map (e.g., region map 506 or 706) may also be referred to herein as a "cost function” map. For example, the regions 508 and 708 of cost function maps 506 and 706 ( respectively ) would be associated with a high cost while the regions 510 and 710 would be associated with a low cost”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the combination Muller, Kennedy and Julian by combining generate the cost volume based at least in part on the sensor data and the map data as taught by Kennedy. One would be motivated to make this modification in order to convey that estimates can then be used to generate 3D models of the physical environment through which a 3D trajectory (i.e., path of motion) can be planned that satisfies certain objectives while avoiding obstacles (see at least Para.[0022]).
Regarding claim 5, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 4. Muller further discloses wherein: 
	one or more first convolutional network layers are optimized based on an output of the one or more second convolutional network layers (see at least Para. [0071], “The CNN 108B may include one or more fully connected layers 150. The fully connected layer(s) 150 may receive the output of the convolutional stream(s) 148, or there may be one or more layers between the output of the convolutional stream(s) 148 and the fully connected layer(s) 150, depending on the embodiment. The fully connected layer(s) 150 may also be referred to herein as the output layer(s) of the CNN 108B, and generate the outputs 110”; and Para. [0141], “The accelerator(s) 614 (e.g., the hardware acceleration cluster) may include a deep learning accelerator(s) (DLA). The DLA(s) may include one or more Tensor processing units (TPUs) that may be configured to provide an additional ten trillion operations per second for deep learning applications and inferencing. The TPUs may be accelerators configured to, and optimized for, performing image processing functions (e.g., for CNNs, RCNNs, etc.)”). 
Regarding claim 6, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 5. Muller further teaches wherein: 
	the machine-learned motion planning model is trained based at least in part on multitask training with supervision for perception and motion planning (see at least Para. [0202], “in an autonomous vehicle 138, the vehicle 138 itself must, in the case of conflicting results, decide whether to heed the result from a primary computer or a secondary computer (e.g., a first controller 636 or a second controller 636). For example, in some embodiments, the ADAS system 638 may be a backup and/or secondary computer for providing perception information to a backup computer rationality module. The backup computer rationality monitor may run a redundant diverse software on hardware components to detect faults in perception and dynamic driving tasks. Outputs from the ADAS system 638 may be provided to a supervisory MCU. If outputs from the primary computer and the secondary computer conflict, the supervisory MCU must determine how to reconcile the conflict to ensure safe operation”).  
Regarding claim 7, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 6. Muller further discloses wherein: 
	the machine-learned motion planning model is trained using a total loss function that includes a perception loss component and a motion planning loss component (see at least Figure 4; Para. [0091]; and Para. [0096]-[0097]).
Regarding claim 10, the combination of Muller, Kennedy and Julian teaches the autonomous vehicle of claim 1. Muller further discloses wherein the machine-learned motion planning model is configured to apply a dynamical model to generate the plurality of potential trajectories (see at least Para. [0106], “Block B514 may be executed using the method S00C of FIG. SC. For example, the method S00C, at block B514A, includes generating a trajectory for the vehicle using a subset of the trajectory training data corresponding to a path of the vehicle. For example, a subset of the trajectory training data that corresponds to a path of the vehicle through the portion of the physical environment represented in the respective sensor data representation may be used to generate a trajectory, or trajectory points”)according to at least one of a speed constraint, an acceleration constraint, or a turning angle constraint (see at least Para. [0066], “The trajectory data 112 may be representative of a recommended trajectory 142. However, in some examples, the output 110 may include control data for following the recommended trajectory 142 (e.g., for controlling the vehicle 138 according to the recommended trajectory 142, such as steering angle, acceleration, deceleration, etc.). The trajectory data 112 may include, in some examples, a trajectory point(s) 140 (e.g., as represented by 2D or 3D coordinates in world space, and/or 2D coordinates in image space) along the recommended vehicle trajectory 142. In some examples, only a single trajectory point 140 (e.g., the next trajectory point for the vehicle 138 in the sequence of discretized trajectory steps) may be output by the machine learning model(s) 108A”). 
Regarding claim 11, combination of Muller, Kennedy and Julian teaches the autonomous vehicle of claim [[1]]2. Muller further discloses wherein the output of the machine-learned motion planning model is a first output (see at least Para. [0090], “Output(s) 408 may include trajectory data 410, vehicle orientation 412, and/or vehicle state 414, which may be similar to the trajectory data 112, the vehicle orientation 114, and/or the vehicle state 116, respectively, but may correspond to the outputs of the machine learning model(s) 108 during training”), the operations further comprising: 
	receiving the one or more intermediate representations as a second output of the machine-learned motion planning model (see at least Para. [0036], “the inputs 102 may include other data types, such as map data. The map data may be used by the machine learning model(s) 108 to generate the outputs 110, such as the vehicle state 116 and/or the trajectory 112. For example, the map data may include low resolution map data (e.g., screenshots of a 2D map application with or without guidance). This low-resolution map data may include a basic geometry of the road and/or intersections, such as without additional information such as lane markings, number of lanes, locations of sidewalks, street lights, stop signs, etc.”).  
Regarding claim 12, the combination of Muller, Kennedy and Julian teaches the autonomous vehicle of claim [[1]]2. Muller further discloses wherein: 
	the machine-learned motion planning model is jointly trained for motion planning and generating the intermediate representations based on motion planning optimization (see at least Para. [0044], “The trajectory points may be computed at increments in world space (e.g., in an x, or forward, direction), such as one meter, two meters, three meters, ten meters, and so on. For example, the increment size may be determined, or optimized, during training to generate trajectory points that are effective for the vehicle (e.g., that lead to safe, smooth control of the vehicle) while not requiring the computation of so many trajectory points that processing speeds are reduced below real-time operation or unnecessary computational resources are used. As such, and without limitation, an increment size of one to two meters has provided accurate, usable results during testing that allow the process 100 to perform in real-time, without hindering real-time operation of any of the many other processes being executed by the vehicle simultaneously (e.g., processes performed by any number of layers of an autonomous driving software stack, such as a planning layer, a control layer, an actuation layer, an obstacle avoidance layer, etc.)”).  
Regarding claim 13, the combination of Muller, Kennedy and Julian teaches the autonomous vehicle of claim 1. Muller further discloses wherein: 
	the operations further comprise generating one or more vehicle control signals for the autonomous vehicle based at least in part on the target trajectory (see at least Para. [0049], “the machine learning model (s) 108 may be trained to output an orientation with respect to a lane, such as within the lane, outside of the lane, between lanes, at an angle (e.g., a specific angle, such as a degree, or a value that represents a degree) with respect to the lane markings, etc. The vehicle orientation 114 may help inform the control component(s) 118 as to the current orientation of the vehicle to help in determining how to control the vehicle to traverse the trajectory points”).
 Regarding claim 15, the combination of Muller, Kennedy and Julian teaches the autonomous vehicle of claim 1. The combination of Muller does not explicitly discloses
wherein the machine-learned motion planning model is configured to select the target trajectory by optimizing at least one of the plurality of potential trajectories[[y]] for the autonomous vehicle based at least in part on the cost volume.
However, in the same field of endeavor, Kennedy teaches
wherein the machine-learned motion planning model is configured to select the target trajectory by optimizing at least one of the plurality of potential trajectories[[y]] for the autonomous vehicle based at least in part on the cost volume (see at least Para. [0024], “The planned trajectory can be optimized based on a cost function that associates regions 164 and/or 166 with certain levels of risk of collision with physical object in the physical environment. For example, region 164 includes pixels with uncertain and therefore invalid depth estimates. Accordingly, an assumption can be made that traveling towards an area of the physical environment depicted in region 164 poses a greater risk (e.g., of collision) than traveling towards an area of the physical environment depicted in region 166”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the combination Muller, Kennedy and Julian by combining wherein the machine-learned motion planning model is configured to select the target trajectory by optimizing at least one of the plurality of potential trajectories[[y]] for the autonomous vehicle based at least in part on the cost volume as taught by Kennedy. One would be motivated to make this modification in order to convey that estimates can then be used to generate 3D models of the physical environment through which a 3D trajectory (i.e., path of motion) can be planned that satisfies certain objectives while avoiding obstacles (see at least Para.[0022]).
Regarding claim 16, recites analogous limitations that are present in claim 1, therefore claim 16 would be rejected for the similar reasons above. Muller discloses one or more non-transitory computer-readable media that store a machine-learned motion planning model media (see at least Para. [0221], “The computer-storage media may include both volatile and nonvolatile media and/or removable and nonremovable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, and/or other data types. For example, the memory 704 may store computer-readable instructions (e.g., that represent a program(s) and/or a program element(s), such as an operating system. Computer-storage media may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which may be used to store the desired information and which may be accessed by computing device 700”), the machine-learned motion planning model configured to: …
Regarding claim 17, recites analogous limitations that are present in claim 2, therefore claim 17 would be rejected for the same reasons above.
Regarding claim 19, recites analogous limitations that are present in claim(s) 1 and 16, therefore claim 19 would be rejected for the similar reasons above.
Regarding claim 20, recites analogous limitations that are present in claim(s) 13 and 14, therefore claim 20 would be rejected for the similar reasons above.
Regarding claim 21, the combination of Muller, Kennedy and Julian teaches the autonomous vehicle of claim 1. Muller discloses wherein the target trajectory for the autonomous vehicle comprises a plurality of waypoints (see at least Para. [0027], “The machine learning model(s) 108 may be trained to generate trajectory data 112 (e.g., one or more trajectory points in 2D or 3D world space), a vehicle orientation 114 (e.g., with respect to one or more features of the environment, such as lane markings, a lane, a road boundary, etc.), and/or a vehicle
state 116 (e.g., with respect to a vehicle maneuver, such as a lane change, a tum, a lane split, etc.)”), and…
	…wherein the machine-learned motion planning model is configured to select the target trajectory based on a comparison of the plurality of waypoints to the plurality of costs of the cost volume.
	However, in the same field of endeavor, Kennedy teaches
	…wherein the machine-learned motion planning model is configured to select the target trajectory based on a comparison of the plurality of waypoints to the plurality (see at least Para. [0062], “The motion planning response to an identified region of an image can depend on certain characteristics of the identified region such as shape, orientation, position relative to the projection of the predicted/planned 3D trajectory, as well as changes in such characteristics over time. FIG. 11 illustrates an example image space motion planning response that takes into account a relative shape of the identified region. As in FIG. 10, FIG. 11 shows a sequence of region maps (i.e., cost function maps) 1162a and 1162b corresponding to images captured by an autonomous vehicle”) of costs of the cost volume (see at least Para. [0024], “The planned trajectory can be optimized based on a cost function that associates regions 164 and/or 166 with certain levels of risk of collision with physical object in the physical environment. For example, region 164 includes pixels with uncertain and therefore invalid depth estimates. Accordingly, an assumption can be made that traveling towards an area of the physical environment depicted in region 164 poses a greater risk (e.g., of collision) than traveling towards an area of the physical environment depicted in region 166”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller, Kennedy and Julian by combining …wherein the machine-learned motion planning model is configured to select the target trajectory based on a comparison of the plurality of waypoints to the plurality of costs of the cost volume. as taught by Kennedy. One would be motivated to make this modification in order to convey that estimates can then be used to generate 3D models of the physical environment through which a 3D trajectory (i.e., path of motion) can be planned that satisfies certain objectives while avoiding obstacles (see at least Para.[0022]).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Kennedy, and Julian in view of  He et al. (US 10,713,794; previously recorded).
Regarding claim 8, the combination of Muller, Kennedy, and Julian teaches the autonomous vehicle of claim 7. Muller further teaches wherein the perception loss component includes: 
	a classification loss associated with distinguishing a vehicle from a background (see at least Para. [0097], “In some examples, as described herein, distance based weighted loss may be added to the loss function 316, where the loss function 316 may increasingly penalize loss at farther distances from the bottom of the image or other data representation (or from the vehicle)”); and …
	The combination of Muller, Kennedy, and Julian does not explicitly teach
	…a regression loss associated with generating object bounding boxes.
	However, the pertinent art reference, He teaches
	a regression loss (see at least column 23, lines 42-46, “The deep learning system 420 (e.g., the three convolutional neural network models 510, 530, and 540) may be trained by optimizing a cost/loss function that targets both tasks of generating an object proposal and predicting an object score simultaneously”; and column 25, lines 62-66, “the loss function for training the convolutional neural network may be sum of binary logistic regression losses, one for each location of the convolutional neural network and one for the object score”) associated with generating object bounding boxes (see at least column 29, lines 24-30, “The vision community has rapidly improved object detection and semantic segmentation results over a short period of time. In large part, these advances have been driven by powerful baseline systems, such as Fast/Faster R-CNN and Fully Convolutional Network (FCN) frameworks for object detection (e.g., detection of objects via bounding boxes without necessarily knowing their classes/types) and semantic segmentation (e.g., per-pixel classification without differentiating object instances), respectively”; and column 29, lines 9-21, “machine-learning models and various optimization techniques that enable computing systems to perform tasks related to computer vision. For example, according to particular embodiments, a machine-learning model may be trained to detect object instances depicted in an image, classify the detected object instances, and/or segment the object instances from the image. As an example, using the trained model, a computing system may process an image's pixel information and detect an area (e.g., specified by a bounding box) in the image that contains an object instance, classify or label the object instance (e.g., a person, car, building, etc.), and/or identify particular pixels that correspond to the object instance”). ***Examiner notes when the deep learning system is trained for the convolutional neural network (CNN), the CNN are trained to optimize a cost/loss function to generate the object and predicting scores by the loss function (i.e. regression loss), and further optimized the CNN frameworks for object detection in which generates a bounding boxes (e.g., detection of objects via bounding boxes).	
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the combination of Muller, Kennedy and Julian by combining a regression loss associated with generating object bounding boxes as taught by He. One would be motivated to make this modification in order to further improve the accuracy of segmentation (see at least column 2, lines 10-12).
Regarding claim 9, the combination of Muller, Kennedy, Julian and He teaches the autonomous vehicle of claim 8. Muller further teaches wherein: 
	the motion planning loss component is generated based at least in part on one or more human-driven trajectories (see at least Para. [0091], “Trajectory training data 418 may be used as ground truth data for training the machine learning model(s) 108 using one or more loss functions 416-to generate the output(s) 408. The trajectory training data 418 may be generated by one or more sensors of one or more vehicles that generate the training image data 404 and/or the training sensor data 406 as the vehicle(s) is controlled through the environment. In some embodiments, the vehicle(s) may be controlled through the physical environment by a human driver(s), such that the path represented by the trajectory training data 418 is representative of the path(s) that the human driver(s) have taken. For example, the trajectory training data 418 may include trajectory data generated during an exclusively, or almost exclusively, human-piloted portion of a path taken by a vehicle. In some examples, the human-piloted portion of the path may be from a remotely located human pilot, such as a human piloting a vehicle from a remote simulator”).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller, Kennedy and Julian in view of Beller et al. (US 2020/0139967).
Regarding claim 14, the combination Muller, Kennedy and Julian teaches the autonomous vehicle of claim 1. The combination Muller, Kennedy and Julian, where Julian 
	 wherein selecting the target trajectory for the autonomous vehicle from the plurality of potential trajectories based on the comparison of the plurality of potential trajectories to the cost volume (see at least Para. Para. [0083], “the training of an AI engine in accordance with certain aspects of the present disclosure may include selecting one of the predicted paths of travel. For example, the path that is closest to the actual path of travel may be selected according to an objective cost function. A prediction error may be determined between the selected path and the determined actual path” and Para. [0084], “a system in accordance with the present disclosure may generate a number, K, of desired paths of travel as a function of the current state . In this case , the system may select a subsample of the predicted paths of travel to compare against the K desired paths of travel. The system may then select one path of travel according to an objective cost function. The subsample, K , of desired paths of travel may include all of the paths, M, that were predicted based on a crowd-sourcing method”) … 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Muller in view of Kennedy by combining wherein selecting the target trajectory for the autonomous vehicle from the plurality of potential trajectories based on the comparison of the plurality of potential trajectories to the cost volume as taught by Julian. One would be motivated to make this modification in order for machine learning methods may require large amounts of labeled training data. For path prediction, obtaining labels for safe and / or appropriate paths of travel for a given situation may be cumbersome or expensive. In addition, the dynamics and variability of real-world driving scenarios may limit the time horizon to which a path may be predicted within a desired accuracy (see at least Para. [0031]).
	The combination Muller, Kennedy and Julian does not explicitly teaches comprises: 
	evaluating the plurality of potential trajectories for the autonomous vehicle to generate a trajectory score for at least one potential trajectory based at least in part on the cost volume; and selecting the target trajectory for the autonomous vehicle from the plurality set of potential trajectories based at least in part on the trajectory score for the at least one potential trajectory. 
	However, in the same field of endeavor, Beller teaches
	evaluating the plurality of potential trajectories for the autonomous vehicle to generate a trajectory score (see at least Para. [0059], “the prediction data may include a confidence score and the lateral distance may be adjusted based on the confidence score, e.g., by making a greater adjustment for less confident predictions and slighter or no adjustments for more confident predictions. Using the adjusted distances, drivable area determination system 528 may define boundaries of the drivable area”) for at least one potential trajectory based at least in part on the cost volume (see at least Para. [0045], “additional use of a processor for more detailed calculations, such as those involving determining detailed cost(s) or predicting motions of  the object, determining possible trajectories based on the predicted motions, and so on. Instead, the spot check may involve evaluating and comparing a lateral plan of the current or latest trajectory 312 of a drivable area 314 of vehicle 302 against a trajectory of a newly computed modified drivable area of vehicle 302. Note that drivable area 314 is indicative of the latter situation above, where object 304 has suddenly pulled in front of vehicle 302. If the reference trajectory 312 intersects (or, in other embodiments, a cost associated with the such a trajectory with reference to the newly computed modified drivable area is relatively high), vehicle 302 may choose to follow object 304”); and selecting the target trajectory for the autonomous vehicle from the plurality set of potential trajectories based at least in part on the trajectory score for the at least one potential trajectory (see at least Para. [0059], “the boundaries may be discretized (e.g., every 10 cm, 50 cm, 1 m, etc.) and information regarding the boundary may be encoded (e.g., lateral distance to the nearest object, semantic classification of the nearest object, confidence and/or probability score associated with the boundary, etc.). As described herein, the trajectory determined by planner system 526 may be confined by, and in accordance with, in the drivable area. While drivable area determination system 528 is illustrated as being separate from planner system 526, one or more of the functionalities of drivable area system 528 may be carried out by planner system 526. In some embodiments, drivable area determination system 528 may be a part of planner system 526”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to modify the combination of Muller, Kennedy and Julian by combining evaluating the plurality of potential trajectories for the autonomous vehicle to generate a trajectory score for at least one potential trajectory based at least in part on the cost volume; and selecting the target trajectory for the autonomous vehicle from the plurality set of potential trajectories based at least in part on the trajectory score for the at least one potential trajectory.  as taught by Beller. One would be motivated to make this modification in order to convey a planning system to alter a trajectory of the vehicle (e.g., by slowing down) which may improve safety outcomes (e.g., by maintaining a minimum distance between the vehicle and the object) and/or by improving passenger comfort (e.g., by slowly decelerating rather than braking to adjust a velocity of the vehicle) (see at least Para. [0020]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663